           Case 4:18-cv-00886-KGB Document 24 Filed 01/24/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                           LITTLE ROCK DIVISION

PATRICIA WALKER-SWINTON                                                 PLAINTIFF

v.                                 Case No. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE, AND
DR. RODERICK SMOTHERS, SR., PRESIDENT,
IN HIS INDIVIDIAL AND OFFICIAL CAPACITY,
AND DR. ZOLLIE STEVENSON, JR., VICE-PRESIDENT,
ACADEMIC AFFAIRS, IN HIS INDIVIDIAL AND
OFFICIAL CAPACITY                              DEFENDANTS

 PLAINTIFF’S BRIEF IN SUPPORT OF RESPONSE IN OPPOSITION TO
     DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S REPLY

          Comes now the Plaintiff and for her Brief in Support of Response in

Opposition to the Defendants Motion to Strike Plaintiff’s Reply (Dkt. Nos. 14, 15)

states:
          Although not cited by defendant’s under Federal Rule of Civil Procedure

12(f), a court may "strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f) (emphasis

added). The Federal Rules of Civil Procedure define pleadings as a complaint, an

answer to a complaint, an answer to a counterclaim designated as a counterclaim,

an answer to a crossclaim, a third-party complaint, an answer to a third-party

complaint, and if the court orders one, a reply to an answer. Fed. R. Civ. P. 7(a).

Motions, briefs, memoranda, objections or affidavits may not be attacked by a


                                            1
        Case 4:18-cv-00886-KGB Document 24 Filed 01/24/19 Page 2 of 4



motion to strike. 2 2 James W. Moore, et al., Moore's Federal Practice § 12.37[2]

(3rd ed.2010). See Coleman, 2008 WL 161897, at *4; Mecklenburg Farm, Inc. v.

Anheuser-Busch, Inc., No. 4:07-CV-1719 CAS, 2008 WL 2518561, *1 (E.D. Mo.

June 19, 2008).

      On January 3, 2018, Plaintiff filed a Combined Motion for Extension to

Respond to Defendant’s Motion to Disqualify and Motion to Dismiss. (Dkt. No.

10). Defendants filed a Response in Opposition. (Dkt. No. 12). Plaintiff filed a

reply. (Dkt. No. 13). Here, defendants do not claim the pleading should be

stricken due to any category listed under Rule 12(f). Instead, defendants

repeatedly assert in its pleadings plaintiff’s counsel is precluded from representing

the plaintiff, when the undersigned attorney has not been disqualified. Further,

defendants argue the plaintiff’s reply to the defendant’s opposition to motion for

extension should be stricken pursuant to Local Rule 7.2(b). While Local Rule

7.2(b) specifically addresses summary judgment motions, it does not address other

motions. The Rule is silent to other motions. There is nothing in Local Rule

7.2(b) that specifically prohibits replies related to motions other than summary

judgment. Further, the Local Rule does not require a motion for leave to file a

reply. The Plaintiff has not violated this Court’s District Local Rule. Defendant's

motion to strike should be denied.




                                          2
        Case 4:18-cv-00886-KGB Document 24 Filed 01/24/19 Page 3 of 4



      Moreover, the Plaintiff has filed timely response in opposition to the

defendant’s Motions referenced in the motion for extension , (Dkt. Nos. 16, 17, 19,

20), thereby making the motion for extension filed moot and all pleadings filed in

relation to said motion for extension moot

      Motions to strike are not favored and are infrequently granted, because they

are an "extreme measure" and propose a drastic remedy. Stanbury Law Firm, P.A.

v. Internal Revenue Service, 221 F.3d 1059, 1063 (8th Cir. 2000). In determining a

motion to strike, this Court has applied several principles. The Court "must view

the pleadings in the light most favorable to the pleader." Cynergy Ergonomics, Inc.

v. Ergonomic Partners, Inc., 2008 WL *3 2817106, at *2 (E. D. Mo. July 21,

2008). It should refrain from deciding new or close questions of law due to the risk

of offering an advisory opinion. Id. Finally, a motion to strike should be denied

unless the moving party shows it is "prejudiced by the inclusion of a defense or

that a defense's inclusion confuses the issues." Id. Plaintiffs' reply does not include

an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter. Moreover, defendant has not shown any prejudice by the inclusion of any

material in plaintiffs' reply pleading. Therefore, for the reasons stated herein, the

Motion to strike should be denied.




                                           3
        Case 4:18-cv-00886-KGB Document 24 Filed 01/24/19 Page 4 of 4



                                              Respectfully submitted,


                                              /s/Teresa Bloodman, #2005055
                                              Attorney for the Plaintiff
                                              P.O. Box 13641
                                              Maumelle, AR 72113
                                              (870) 550-1940 - Direct
                                              teresabloodman@yahoo.com


                         CERTIFICATE OF SERVICE

      I, Teresa Bloodman, hereby certify that I have electronically filed a correct
copy of the foregoing with the United States District Court on this 24th day of
January, 2019 using the CM/ECF system. Copies will be electronically served
using CM/ECF system notification on participants:

Ms. Carolyn B. Witherspoon
Cross, Gunter, Witherspoon & Galchus, P.C.
500 President Clinton Avenue, Suite 200
Little Rock, AR 72201
501-371-9999
cspoon@cgwg.com
Counsel for Defendants

                                                    /s/Teresa Bloodman




                                          4
